Citation Nr: 1023575	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-39 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right thigh 
condition to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for left thigh 
condition to include as secondary to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
March 1943 to March 1946 and from September 1947 until his 
retirement in August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In June 2007, the Veteran filed a claim of secondary service 
connection for a disability, involving the thighs, which the 
Veteran attributes to the service-connected residuals of cold 
injuries to the feet. 

On VA examination in August 2007, the VA examiner stated the 
thigh pain and swelling is due to nonservice-connected heart 
disease and not due to the residuals of the cold injuries.  
The examiner did not address whether the thigh pain and 
swelling were aggravated by the service-connected residuals 
of cold injuries or by or any other service-connected 
disability.  

In October 2007, a VA health-care professional in nursing 
stated that the Veteran's service-connected injuries, 
including the cold injuries and the residuals of shrapnel 
wounds in the lower extremities, may contribute to the 
Veteran's thigh pain and swelling. 

As the evidence of record is insufficient to decide the 
claims, further development of the evidence is needed under 
the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine if the Veteran has any 
permanent disabling vascular, 
neurologic, or musculoskeletal 
pathology, involving the thighs and, if 
so, is any current abnormal finding at 
least as likely as not caused by or 
aggravated by the Veteran's service-
connected disabilities, namely, 
residuals of cold injuries to the feet 
and shell fragment wounds of the right 
buttock and right groin. 

The VA examiner is asked to address the 
following:  considering accepted 
medical principles, is any abnormal 
finding actually caused by residuals of 
cold injuries to the feet and shell 
fragment wounds of the right buttock 
and right groin? 

If the service-connected disabilities 
do not actually cause the current 
pathology, do the service-connected 
disabilities aggravate the pathology? 

In this context, the term "aggravation" 
means a permanent increase in the 
underlying condition, that is, an 
irreversible worsening beyond the 
natural clinical course and character 
of the condition as contrasted to a 
temporary worsening of symptoms, due to 
the service-connected disabilities. 



Also the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiner for review. 

2.  After the requested development is 
completed, adjudicate the claims of 
service connection, including secondary 
service connection.  If the benefit 
sought remains denied, then furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


